     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 1 of 7 Page ID #:1



 1   Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4   Facsimile: 215-540-8817
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6
 7
 8                    UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10                                 )       Case No.:
11   RICHARD HUGHES,               )
                                   )       COMPLAINT FOR DAMAGES
12            Plaintiff,           )       1. VIOLATION OF THE
13                                 )       TELEPHONE CONSUMER
         v.                        )       PROTECTION ACT, 47 U.S.C. §
14                                 )       227
     CAPITAL ONE BANK (USA), N.A., )
15
                                   )       JURY TRIAL DEMANDED
16              Defendant.         )
                                   )
17                                 )
18
19                                  COMPLAINT
20         RICHARD HUGHES (“Plaintiff”), by and through his attorneys, KIMMEL
21
     & SILVERMAN, P.C., alleges the following against CAPITAL ONE BANK
22
     (USA), N.A. (“Defendant”):
23
24
25
26
27                                    -1-
28                           PLAINTIFF’S COMPLAINT
     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 2 of 7 Page ID #:2



 1                                    INTRODUCTION
 2         1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3
     Act (TCPA), 47 U.S.C. § 227.
 4
 5                             JURISDICTION AND VENUE
 6
           2.     This Court has subject-matter jurisdiction over this action under 28
 7
     U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
 8
 9   under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S.

10   368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants the United States
11
     district courts federal-question subject-matter jurisdiction to hear private civil suits
12
     under the TCPA).
13
14         3.     This Court has personal jurisdiction over Defendant because Defendant
15
     regularly conducts business in the State of California and because the occurrences
16
     from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer
17
18   injury in the State of California.
19
           4.     Venue is proper under 28 U.S.C. § 1391(b)(2).
20
21                                         PARTIES
22         5.     Plaintiff is a natural person residing in Anaheim, California 920804.
23
24         6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

25
26
27                                        -2-
28                               PLAINTIFF’S COMPLAINT
     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 3 of 7 Page ID #:3



 1         7.     Defendant is a business entity with a principal place of business, head
 2
     office, or otherwise valid mailing address at 1680 Capital One Drive, McLean, VA,
 3
     22101.
 4
 5         8.     Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
 6
           9.     Defendant acted through its agents, employees, officers, members,
 7
 8   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

 9   representatives, and/or insurers.
10
11                              FACTUAL ALLEGATIONS

12         10.    Plaintiff has a cellular telephone number.
13
           11.    Plaintiff has only used this phone number as a cellular telephone.
14
15         12.    Defendant placed repeated harassing telephone calls to Plaintiff on his
16   cellular telephone regarding an alleged account balance.
17
18         13.    When contacting Plaintiff, Defendant used an automated telephone

19   dialing system and/or pre-recorded voice.
20
           14.    Plaintiff knew that Defendant’s calls were automated calls as the calls
21
22   would start with a noticeable pause or delay before being connected with

23   Defendant’s live representatives.
24
           15.    Soon after the calls began, Plaintiff told Defendant to stop calling,
25
26   thereby revoking any consent Defendant may have had to call his cellular telephone.

27                                        -3-
28                               PLAINTIFF’S COMPLAINT
     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 4 of 7 Page ID #:4



 1          16.   On subsequent calls, Plaintiff repeated his instruction to Defendant not
 2
     to call.
 3
 4          17.   Once Defendant was informed that its calls were unwanted and that

 5   Plaintiff wanted it to stop calling, its continued calls could have served no lawful
 6
     purpose.
 7
 8          18.   Despite Plaintiff’s repeated clear demands to refrain from contacting

 9   him, Defendant persisted in calling Plaintiff.
10
            19.   Defendant’s incessant calls were bothersome, disruptive and frustrating
11
12   for Plaintiff to endure.
13
                                    COUNT I
14
                          DEFENDANT VIOLATED THE TCPA
15
            20.   Plaintiff incorporates the forgoing paragraphs as though the same were
16
     set forth at length herein.
17
18          21.   The TCPA prohibits placing calls using an automatic telephone dialing
19
     system or automatically generated or prerecorded voice to a cellular telephone. 47
20
     U.S.C. § 227(b)(1)(A)(iii).
21
22          22.   Defendant initiated repeated calls to Plaintiff’s cellular telephone.
23
            23.   Defendant initiated these calls to Plaintiff using an automatic telephone
24
25   dialing system.
26
27                                          -4-
28                                 PLAINTIFF’S COMPLAINT
     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 5 of 7 Page ID #:5



 1         24.    Defendant’s calls to Plaintiff’s cellular telephone were not made with
 2
     Plaintiff’s prior express consent.
 3
 4         25.    Defendant’s calls to Plaintiff’s cellular telephone were not made for

 5   emergency purposes.
 6
           26.    Defendant’s conduct violated the TCPA by placing repeated calls using
 7
 8   an automatic telephone dialing system to Plaintiff’s cellular telephone.

 9
           27.    The TCPA provides that where a defendant willfully or knowingly
10
     violated the TCPA or regulations prescribed thereunder, the Court may impose treble
11
12   damages. 47 U.S.C. § 227(b)(3).
13
           28.    When Defendant called Plaintiff it knew no later than Plaintiff’s initial
14
     instruction to stop calling soon after the calls began that it did not have prior express
15
16   consent to call Plaintiff.
17
           29.    When Defendant called Plaintiff it knew it was placing calls to a
18
     cellular telephone.
19
20         30.    Defendant’s violation of the TCPA was therefore either willful or
21
     knowing starting no later than the date of Plaintiff’s first instruction to stop calling.
22
23         31.    As a result of the above violations of the TCPA, Plaintiff has suffered
24   the losses and damages as set forth above, entitling Plaintiff to injunctive relief and
25
     an award of statutory, actual, and treble damages.
26
27                                         -5-
28                                PLAINTIFF’S COMPLAINT
     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 6 of 7 Page ID #:6



 1          WHEREFORE, Plaintiff, RICHARD HUGHES, respectfully prays for a
 2
     judgment as follows:
 3
 4                 a)      All actual damages Plaintiff suffered (as provided under 47

 5                         U.S.C. § 227(b)(3)(A));
 6
                   b)      Statutory damages of $500.00 per violative telephone call (as
 7
 8                         provided under 47 U.S.C. § 227(b)(3)(B));

 9
                   c)      Treble damages of $1,500.00 per violative telephone call (as
10
                           provided under 47 U.S.C. § 227(b)(3));
11
12                 d)      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
13
                   e)      Any other relief this Honorable Court deems appropriate.
14
15
16
                                DEMAND FOR JURY TRIAL
17
18          PLEASE TAKE NOTICE that Plaintiff, Richard Hughes, demands a jury
19   trial in this case.
20
21
22
23
24
25
26
27                                         -6-
28                                PLAINTIFF’S COMPLAINT
     Case 8:19-cv-01289-SVW-RAO Document 1 Filed 06/27/19 Page 7 of 7 Page ID #:7



 1                                       Respectfully submitted,
 2
 3      DATED: 6/27/19                   By: /s/ Amy Lynn Bennecoff Ginsburg
                                         Amy Lynn Bennecoff Ginsburg, Esq.
 4                                       (275805)
 5                                       Kimmel & Silverman, P.C.
                                         30 East Butler Pike
 6                                       Ambler, PA 19002
 7                                       Telephone: (215) 540-8888
                                         Facsimile (215) 540-8817
 8                                       Email: aginsburg@creditlaw.com
                                         Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                    -7-
28                           PLAINTIFF’S COMPLAINT
